Citation Nr: 0025328	
Decision Date: 09/22/00    Archive Date: 09/27/00	

DOCKET NO.  98-09 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1951 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss disability is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection is well grounded.  38 
U.S.C.A. § 5107(a).  A well grounded claim is a plausible 
claim; that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For the veteran's claim to be well grounded, 
there must be competent evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  When a veteran served continuously for 
90 days or more during a period of war or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater, or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Private treatment records, dated in December 1998 and 
February 2000, may be interpreted as indicating that the 
veteran has auditory thresholds in the applicable frequencies 
that are 40 decibels or greater, indicating that he currently 
has bilateral hearing loss disability for VA purposes.  

The December 1998 private treatment record indicates that the 
veteran reported having known sensorineural hearing loss 
since 1952 that was originally caused by noise exposure.  
December 1998 and July 2000 statements from T. A., M.D., a 
private physician, reflect that the veteran has a history of 
bilateral sensorineural hearing loss since 1952 that was 
originally caused by noise exposure and gradually decreased 
over the years.  

The veteran has indicated that he was exposed to noise as a 
result of artillery fire during his participation in combat 
in Korea during his active service.  For purposes of 
determining whether or not the veteran's claim is well 
grounded, his statements are presumed credible.  Therefore, 
there is lay evidence of noise exposure during service, and 
competent medical evidence indicating that the veteran has 
bilateral hearing loss disability for VA purposes that is 
related to his reported noise exposure during active service.  
Accordingly, the claim for service connection for bilateral 
hearing loss disability is well grounded.  38 U.S.C.A. 
§ 5107(a).  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss disability is well grounded.  To this extent 
only, the appeal is granted.  


REMAND

The veteran indicated during his personal hearing that he 
served in combat for 5 to 6 months in Korea in the artillery.  
The record does not indicate that his service personnel 
records have been obtained.  During his personal hearing he 
also indicated a belief that he would be able to obtain 
records from a former employer relating to treatment in 1954.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he identify the unit to 
which he was assigned, during which he 
participated in combat in Korea and was 
exposed to artillery fire noise.  He 
should be requested to identify the time 
frame of this assignment as well.  

2.  The RO should obtain the veteran's 
service personnel records and associate 
these with the record on appeal.  

3.  After ascertaining the unit to which 
the veteran was assigned while in Korea 
and the time frame of that assignment, 
the RO should attempt to obtain a unit 
history for that unit during the time 
period the veteran was assigned thereto 
in Korea.  Any evidence obtained should 
be associated with the record on appeal.  

4.  The RO should also contact the 
veteran and request that he provide the 
names, addresses, and dates of treatment 
for any bilateral hearing loss since 
service, specifically requesting 
information regarding treatment in 1954, 
relating to his employment with Chrysler 
Corporation.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain copies of all records 
relating to the veteran's bilateral 
hearing loss, that have not already been 
obtained.  

5.  The RO should arrange for VA 
audiology and ear examinations to 
determine the presence and etiology of 
any currently manifested bilateral 
hearing loss.  All indicated tests and 
studies should be conducted, and all 
findings reported in detail.  The claims 
file must be made available to the 
examiners for review.  The examiners are 
requested to provide opinions, following 
review of the evidence of record and 
current examination, as to whether it is 
at least as likely as not that the 
veteran currently has bilateral hearing 
loss as a result of noise exposure during 
his active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, the 
necessary action should be taken to 
assure its completion.  

7.  The RO should then readjudicate the 
issue on appeal, affording any 
appropriate consideration of 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (1999).  If the benefit sought 
on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge

 




